Case 1:20-cv-00485-EK-SMG Document 50 Filed 03/03/20 Page 1 of 1 PageID #: 346

                            CIVIL CAUSE FOR Status Conference

BEFORE JUDGE: Eric R. Komitee, U.S.D.J.
DATE: 3/03/2020_
TIME: 2:30 p.m. (5mins)

DOCKET NUMBER: CV 20-0485
TITLE: Edmondson, et al. v. Raniere, et al

COURT DEPUTY: Alicia Guy
COURT REPORTER: Anthony Frisolone


APPEARANCES:

       FOR PLAINTIFF: William Hoese, Zahra Dean, Neil Glazer


      DEFT BRONFMAN-IGTET: Bruce Maffeo, John Sullivan


TEXT: On consent, the motion to stay was granted.
